Court of Appeals, State of Michigan

                                               ORDER
                                                                        Jane M. Beckering
 People of MI v Latausha Simmons                                          Presiding Judge

 Docket No.    349547                                                   Karen M. Fort Hood

 LC No.        2018-000127-AR                                           Michael J. Riordan
                                                                          Judges


              The motion for reconsideration is GRANTED. Upon further review, this Court's opinion
issued April 29, 2021 is VACATED. A new authored majority and dissent are attached to this order.




                                                       _______________________________
                                                        Presiding Judge




                                July 1, 2021